260 F.2d 736
INSURANCE AGENTS' INTERNATIONAL UNION, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 14262.
United States Court of Appeals District of Columbia Circuit.
Argued September 12, 1958.
Decided October 23, 1958.
Certiorari Granted January 26, 1959.

See 79 S. Ct. 352.
Mr. Isaac N. Groner, Washington, D. C., for petitioner.
Mr. Frederick U. Reel, Atty., N. L. R. B., with whom Messrs. Jerome D. Fenton, Gen. Counsel, N. L. R. B., Thomas J. McDermott, Associate Gen. Counsel, N. L. R. B., Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., and Melvin Pollack, Atty., N. L. R. B., were on the brief, for respondent.
Mr. Nahum A. Bernstein, New York City, for Prudential Ins. Co. of America, amicus curiae. Mr. K. Norman Diamond, Washington, D. C., was on the brief.
Before PRETTYMAN, WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This case involves the same question of law as was presented in Textile Workers Union of America, C.I.O. v. National Labor Relations Board, 1955, 97 U.S.App. D.C. 35, 227 F.2d 409, certiorari granted 350 U.S. 1004, 76 S. Ct. 650, 100 L. Ed. 867, certiorari vacated 1956, 352 U.S. 864, 77 S. Ct. 90, 1 L. Ed. 2d 73. Amicus attempts to distinguish this case from Textile Workers Union, but we find no critical difference between the two cases. On the authority of that case, the order of the Board here under review must be set aside. One panel of this court will not attempt to overrule a recent precedent set by another panel, even though one or more of its members may disagree with the ruling.


2
So ordered.